


--------------------------------------------------------------------------------



JOINT VENTURE AND INVESTMENT MANAGEMENT AGREEMENT
by and among
THIRD POINT REINSURANCE (USA) LTD.,
THIRD POINT LLC
and
THIRD POINT ADVISORS LLC
DATED AS OF JANUARY 28, 2015



--------------------------------------------------------------------------------





Table of Contents


Page
Article I    Definitions    1
Article II    Organization    9
Section 2.1
Purpose of Agreement    9

Section 2.2
Assets    10

Section 2.3
Term of Agreement    10

Section 2.4
Objectives    10

Section 2.5
Liability of Participants    11

Article III    Capital    11
Section 3.1
Contributions to Capital    11

Section 3.2
Rights of Participants in Capital    11

Section 3.3
Capital Accounts.    12

Section 3.4
Allocation of Net Profits and Net Losses    12

Section 3.5
Allocations Relating to New Issues    12

Section 3.6
Allocation of Third Point Share Payment, Withholding Taxes and Certain Other
Expenditures    13

Section 3.7
Reserves; Adjustments for Certain Future Events    14

Section 3.8
Performance Allocation    14

Section 3.9
Allocations for Income Tax Purposes    15

Section 3.10
Qualified Income Offset    16

Section 3.11
Gross Income Allocation    16

Section 3.12
Individual Participants’ Tax Treatment    17

Section 3.13
Distributions    17

Article IV    Management    18
Section 4.1
Duties and Powers of the Participants    18

Section 4.2
Expenses    20

Section 4.3
Other Activities of Participants    22

Section 4.4
Representations and Warranties of Third Point    25

Section 4.5
Duties; Discretion    26

Article V    Indemnification; Exculpation    27
Section 5.1
Indemnification by the Participants    27

Section 5.2
Indemnification by Third Point    27

Section 5.3
Advancement of Expenses    28

Section 5.4
Exculpation    28

Article VI    Admissions and Withdrawals    28
Section 6.1
Admission of Participants    28

Section 6.2
Withdrawal of Interests of Participants    29

Section 6.3
Transfer of Interests by Participants    31

Article VII    Termination and Liquidation    31
Section 7.1
Termination of this Agreement    31

Section 7.2
Liquidation of the Venture    32

Article VIII    Accounting and Valuations; Books and Records; Board
Meetings    33
Section 8.1
Accounting and Reports    33

Section 8.2
Valuation of Assets and Interests    34

Section 8.3
Determinations by Third Point    36

Section 8.4
Books and Records    36

Section 8.5
Investment Committee Meeting    36

Section 8.6
Most Favored Nation    37

Section 8.7
Information Access; Confidentiality.    37

Article IX    General Provisions    38
Section 9.1
Amendment of Agreement    38

Section 9.2
Notices    38

Section 9.3
Agreement Binding Upon Successors and Assigns    39

Section 9.4
Governing Law    39

Section 9.5
Third Party Beneficiaries    39

Section 9.6
Consents    40

Section 9.7
Miscellaneous    40

Section 9.8
Entire Agreement    41





Exhibit A    Investment Guidelines
Exhibit B    Initial Capital Contributions
Exhibit C    Power of Attorney
Exhibit D    Reporting


THIS JOINT VENTURE AND INVESTMENT MANAGEMENT AGREEMENT (as amended from time to
time, the “Agreement”) is made as of this ___ day of January, 2015 by and among
Third Point Reinsurance USA Ltd., a Bermuda Class 4 insurance company (“TP Re
USA”), Third Point Advisors LLC, a Delaware limited liability company (“TP GP”),
and Third Point LLC, a Delaware limited liability company (“Third Point” and
together with TP Re USA and TP GP, the “Parties”);
RECITALS
WHEREAS, TP Re USA, TP GP and Third Point have agreed to enter into this
Agreement for the purpose of creating a joint venture solely with respect to the
management of certain investable assets and to share in the profits and losses
therefrom as provided in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned agree as follows:
Article I

Definitions
For purposes of this Agreement:
“A.M. Best” means A.M. Best & Company.
“Administrator” means International Fund Services (Ireland), Ltd., or a
replacement administrator determined by Third Point, subject (in the case of any
such replacement) to the consent of each Lead Investor (which consent shall not
be unreasonably withheld).
“Affiliate” means with respect to any Person, a Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person. For these purposes, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting Securities, by contract or otherwise.
“Agreement” has the meaning set forth in the preamble hereto.
“Assets” has the meaning set forth in Section 2.2.
“Board” means TP Re USA’s board of directors unless applicable Law, regulation
or securities exchange upon which TP Re USA’s or Holdco’s common shares are
listed requires action to be taken by a committee of the Board composed of
independent directors, in which case such committee shall consist of all members
of TP Re USA’s board of directors that are not expressly prohibited by
applicable Law, regulation or securities exchange from participating in the
action to be taken by such committee.
“Business Day” means (i) for purposes of Section 8.2(a) and Section 6.2(a), any
day on which banks are open for business in New York, New York and (ii) for all
other purposes under this Agreement, any day on which banks are open for
business in New York, New York and Hamilton, Bermuda.
“Capital Account” means with respect to each Participant an account established
and maintained on behalf of such Participant in accordance with Section 3.3.
“Cause Event” means (i) a material violation by Third Point of applicable Law
relating to Third Point’s advisory business, (ii) Third Point’s fraud, gross
negligence, willful misconduct or reckless disregard of any of its obligations
under this Agreement, (iii) a material breach by Third Point of the Guidelines,
which breach is not cured within 15 days of written notice thereof from TP Re
USA, (iv) Third Point or any Key Personnel settles, or is convicted of, or
enters a plea of guilty or nolo contendere to, (a) in the case of Daniel S.
Loeb, a felony or a crime involving moral turpitude and (b) in the case of Third
Point or any of the other Key Personnel, a felony or a crime relating to or
adversely affecting the asset management business of Third Point, (v) Third
Point or any Key Personnel commits any act of fraud, material misappropriation,
material dishonesty, embezzlement, or similar conduct against or involving TP Re
USA or any of the Assets or the Joint Venture; or (vi) Third Point or any Key
Personnel is the subject of a formal administrative or other legal proceeding
before the Securities and Exchange Commission, the U.S. Commodity Futures
Trading Commission, FINRA, or any other U.S. or non-U.S. regulatory or
self-regulatory organization, which proceeding a majority of the Disinterested
Board Members believes, in their reasonable business judgment, is likely to be
resolved against Third Point or such Key Personnel and, as a result, will likely
have a material adverse effect on TP Re USA or any of its Assets or the Joint
Venture.
“Change of Control” means, with respect to TP Re USA, the occurrence of any of
the following: (i) any Person or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes following the date hereof the beneficial owner, in a single transaction
or in a related series of transactions following the date hereof, of 90% of the
voting shares of TP Re USA or any of its direct or indirect parent companies
holding directly or indirectly 90% of the total voting power of TP Re USA or
(ii) TP Re USA, Third Point Re (USA) Holdings Inc., Third Point Re (UK) Holdings
Ltd. or Holdco consolidates with or merges with or into any Person, or any
corporation consolidates with or merges into or with TP Re USA, Third Point Re
(USA) Holdings Inc., Third Point Re (UK) Holdings Ltd. or Holdco, in any such
event pursuant to a transaction in which TP Re USA, Third Point Re (USA)
Holdings Inc., Third Point Re (UK) Holdings Ltd. or Holdco, as the case may be,
is not the surviving entity.
“Code” means the U.S. Internal Revenue Code of 1986, as amended and as hereafter
amended, or any successor Law.
“Commencement Date” means the first date on or as of which a Participant makes a
Capital Contribution to the Joint Venture pursuant to this Agreement. The
Commencement Date with respect to each of TP Re USA and TP GP is January [•],
2015.
“Commissions” has the meaning given to such term in Section 4.2(c).
“Covered Person” means Third Point and its members, affiliates, managers,
directors, officers and employees.
“Disability” means a physical or mental impairment that renders a person unable
to perform the essential functions of such person’s position even with
reasonable accommodation, and which has lasted at least 180 consecutive days. A
physician selected by a majority of the Disinterested Board Members shall make
the determination of the existence of a Disability.
“Disabling Conduct” means, with respect to any Person, such Peron’s fraud,
willful misconduct, gross negligence or a material breach of this Agreement as
finally determined by a court of competent jurisdiction.
“Disinterested Board Members” means the members of the Board other than any
member of the Board who was appointed, designated or employed by Third Point or
any of its Affiliates.
“Diversification Requirement” has the meaning set forth in Section 6.2(a)(iv).
“Effective Date” means January___, 2015.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
“Exit Transaction” means wi[th respect to TP Re USA, a Change of Control of TP
Re USA or the dissolution, winding down or liquidation of TP Re USA.
“Expenses” has the meaning given to such term in Section 4.2.
“Final Determination” means (1) with respect to U.S. federal income taxes, a
“determination” (as defined in Section 1313(a) of the Code) or the execution of
a settlement agreement with the Internal Revenue Service (pursuant to Form
870-AD or otherwise) and (2) with respect to taxes other than U.S. federal
income taxes, any judicial or administrative determination or settlement that is
substantially similar to a Final Determination described in clause (1).
“FINRA” means the Financial Industry Regulatory Authority (formerly known as the
National Association of Securities Dealers, Inc.)
“FINRA Rule 5130” means Rule 5130 promulgated by FINRA.
“FINRA Rule 5131” means Rule 5131 promulgated by FINRA.
“Fiscal Period” means each period that starts on the Commencement Date (in the
case of the initial Fiscal Period) and thereafter on the first day immediately
following the last day of the preceding Fiscal Period, and that ends on the
earliest of the following dates:
(1)
the last day of the calendar month in which such Fiscal Period commenced; or

(2)
any date as of which any withdrawal or distribution of capital is made by or to
any Participant or as of which this Agreement provides for any amount to be
credited to or debited against the Capital Account of any Participant, other
than a withdrawal or distribution by or to, or an allocation to the Capital
Accounts of, all Participants that does not result in any change of any
Participant’s Percentage; or

(3)
the date that immediately precedes any day as of which a contribution to capital
is made pursuant to this Agreement, other than a capital contribution that does
not result in any change of any Participant’s Percentage.

“Fiscal Year” means the period commencing on January 1 of each year and ending
on December 31 of such year.
“Founders Agreement” means the amended and restated founders agreement
originally dated December 22, 2011 and amended and restated on January __, 2015,
among TP Reinsurance Company Ltd., TP Re USA, KEP TP Bermuda Ltd., KIA TP
Bermuda Ltd., Pine Brook LVR, L.P., P RE Opportunities Ltd. and Dowling Capital
Partners I, L.P.
“Founders Payment” has the meaning given to such term in the Founders Agreement.
“Governmental Authority” means (1) any domestic or foreign nation or government,
(2) any state or other political subdivision of any such nation or government,
and/or (3) any entity exercising executive, legislative, judicial, regulatory,
and/or administrative functions of or pertaining to government, including any
self-regulatory authority (such as a stock or option exchange or securities
self-regulatory organization), governmental authority, agency, commission,
department, board, or instrumentality, and any court or administrative tribunal,
in any case, having jurisdiction over the affected Person or the subject matter
at issue.
“Guidelines” has the meaning set forth in Section 4.1(g).
“Holdco” means Third Point Reinsurance Ltd.
“Indemnified Expenses” means all reasonable out-of-pocket attorneys’ fees and
expenses, retainers, court, arbitration and mediation costs, transcript costs,
fees of experts, bonds, witness fees, costs of collecting and producing
documents, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements,
costs or expenses of the types reasonably and customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, appealing or otherwise participating in a
proceeding.
“Information Rights” has the meaning set forth in Section 8.6.
“Interest” means all of the rights, obligations and interest(s) (in their
entirety) of a Participant in the Joint Venture at the relevant time, including
the right of such Participant to any and all benefits to which a Participant may
be entitled as provided in this Agreement and the obligations of such
Participant to comply with all the terms and provisions of this Agreement.
“Intra-Month Valuation Date” has the meaning set forth in Section 8.2(a).
“Investment Committee” means the Investment Committee of Holdco.
“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.
“Joint Venture” has the meaning set forth in Section 2.1(c).
“Key Man Event” means (i) the death, Disability or retirement of Daniel S. Loeb,
or (ii) the occurrence of any other circumstance in which Daniel S. Loeb is no
longer (a) directing the investment program of Third Point or (b) actively
involved in the day-to-day management of Third Point.
“Key Personnel” means Daniel S. Loeb and any other member of Third Point LLC
(or, if any such members are not individuals, the individuals that are the
ultimate beneficial owners of such members).
“Law” means any applicable law, statute, ordinance, rule, regulation, judgment,
injunction, order, treaty, and/or decree of any applicable Governmental
Authority.
“Lead Investors” means KEP TP Holdings, L.P., KIA TP Holdings, L.P. and Pine
Brook LVR, L.P.
“Lesser Investor” has the meaning set forth in Section 8.6.
“Losses” means all liabilities, obligations, losses, damages, penalties, claims,
counterclaims, demands, actions, suits, judgments, and/or settlements of any
kind, whether absolute, accrued, contingent, or otherwise, whether known or
unknown, whether due or to become due, whether arising in common law or equity,
whether created by Law, and whether or not resulting from third-party claims,
including interest and penalties and reasonable out-of-pocket expenses, and
reasonable fees and expenses for attorneys, accountants, consultants, and
experts incurred in connection with any of the foregoing.
“Loss Recovery Account” means an account to be recorded by Third Point in the
books and records of the Joint Venture with respect to each Participant that has
an initial balance of zero and, thereafter, is adjusted as follows:
(i)    as of the first day after the close of each Fiscal Year, the balance of
the Loss Recovery Account of such Participant will be adjusted as follows: (a)
if there is a Net Loss for such Fiscal Year with respect to such Participant
(excluding the effect of any Net Loss or Net Profit allocated to such
Participant during such Fiscal Year in respect of the withdrawn portion of such
Participant’s Interest for withdrawals made other than at the end of the Fiscal
Year), the Loss Recovery Account of such Participant shall be increased by an
amount equal to such Net Loss, and (b) if there is a Net Profit for such Fiscal
Year with respect to such Participant (excluding the effect of any Net Loss or
Net Profit allocated to such Participant during such Fiscal Year in respect of
the withdrawn portion of such Participant’s Interest for withdrawals made other
than at the end of the Fiscal Year), the Loss Recovery Account of such
Participant shall be reduced (but not below zero) by an amount equal to such Net
Profit; and
(ii)    the Loss Recovery Account of such Participant shall, upon a net
withdrawal by such Participant of any portion of its Interest during a calendar
month (i.e., taking into account aggregate withdrawals and contributions during
such calendar month), be reduced (but not below zero) as of the last day of such
calendar month by an amount equal to the product of (1) the balance in such
Participant’s Loss Recovery Account immediately prior to accounting for such net
withdrawal and (2) a fraction, the numerator of which is the net amount of
capital so withdrawn during such calendar month and the denominator of which is
the Capital Account balance net of accrued Performance Allocation of such
Participant as of the beginning of such calendar month.
“Managed Account” means any assets managed by Third Point or any of its
Affiliates (including in the Third Point Funds but excluding assets managed
through the Joint Venture), whether for its own account or for the account of
any third party, that are invested or available for investment in investment or
trading activities.
“Net Assets” means the total value, as determined by Third Point in accordance
with Section 8.2, of the Assets (including net unrealized appreciation or
depreciation of the Assets and accrued interest and dividends receivable net of
any withholding taxes, and other accrued assets), less an amount equal to all
accrued debts, liabilities and obligations chargeable against such Assets in
accordance with this Agreement (including any reserves for contingencies accrued
pursuant to Section 3.7). Except as otherwise expressly provided herein, (i) Net
Assets will be determined in a manner consistent with U.S. GAAP and (ii) Net
Assets as of the first day of any Fiscal Period shall be determined on the basis
of the valuation of Assets conducted as of the close of the immediately
preceding Fiscal Period but after giving effect to any capital contributions
made by any Participant subsequent to the last day of such immediately preceding
Fiscal Period and Net Assets as of the last day of any Fiscal Period shall be
determined before giving effect to any of the following amounts payable by the
Joint Venture which are effective as of the date on which such determination is
made:
(1)
any withdrawals or distributions payable to any Participant that are effective
as of the date on which such determination is made; and

(2)
accrued Performance Allocation as of the date on which such determination is
made.

“Net Profit (Loss)” means, with respect to a Participant for a Fiscal Period,
the difference between (a) the portion of the Net Assets allocable to such
Participant’s Interest as of the last day of such Fiscal Period and (b) the
portion of the Net Assets allocable to such Participant’s Interest as of the
commencement of such Fiscal Period (or, for the first Fiscal Period, the initial
capital contribution made by such Participant), with (i) such difference to be
Net Profit where it is a positive number and (ii) such difference to be Net Loss
where it is a negative number. For any Fiscal Year (or for the relevant Fiscal
Periods in the case of a withdrawal by a Participant of all or a portion of its
Capital Account balance), Net Profit (Loss) means, with respect to any
Participant, the aggregate Net Profit for all Fiscal Periods included in such
Fiscal Year (or such relevant Fiscal Periods) less the aggregate Net Loss for
all Fiscal Periods included in such Fiscal Year (or such relevant Fiscal
Periods) (computed in each case as described above). In determining the amount
of Net Profit (Loss), appropriate adjustments to account for intra-period
in-flows/outflows shall be made to exclude the effect of any capital
contribution, distribution or withdrawal during the relevant period.
“New Issue” has the meaning assigned to such term in Section 3.5 hereof.
“Participant” means any Person that is or becomes a party to this Agreement
(other than Third Point), until the entire Interest of such Person has been
withdrawn pursuant to Section 6.2 or a substitute Participant or Participants
are admitted with respect to such Person’s entire Interest, or this Agreement is
terminated pursuant to Section 7.1 and the Assets distributed or liquidated
pursuant to Section 7.2.
“Percentage” means a percentage established for each Participant as of the first
day of each Fiscal Period determined by dividing the amount of the Participant’s
Capital Account as of the beginning of such Fiscal Period by the aggregate
Capital Accounts of all Participants as of the beginning of such Fiscal Period.
The sum of the Percentages of all Participants for each Fiscal Period must equal
100%.
“Performance Allocation” means with respect to each Participant other than TP GP
and for each Fiscal Year, an amount equal to 20% of (a) such Participant’s Net
Profit for such Fiscal Year less (b) such Participant’s Loss Recovery Account
balance for such Fiscal Year.
“Person” means any individual, partnership, corporation, limited liability
company, trust, or other entity.
“Regulations” means the regulations issued under the Code or any successor Law.
“Representatives” has the meaning set forth in Section 8.7(c).
“Restricted Capital Accounts” has the meaning assigned to such term in Section
3.5.
“Securities” has the meaning set forth in Section 4.1(b).
“Tax Proceeding” has the meaning set forth in Section 3.12.
“Tax Treatment” has the meaning set forth in Section 3.12.
“Third Point” has the meaning set forth in the preamble hereto.
“Third Point Funds” has the meaning set forth in Exhibit A.
“Third Point Share Payment” means, with respect to each Participant other than
TP GP, an amount per month equal to (i) 0.1667% (an annual rate of 2.0%) of the
Capital Account of such Participant (calculated before accounting for any
accrual of the Performance Allocation) minus (ii) all Founders Payments paid for
such month pursuant to the Founders Agreement, in each case, prorated for
intra-month withdrawals or contributions, if any.
“TP Loan” means Third Point Loan LLC, a Delaware limited liability company.
“TP Re USA” has the meaning set forth in the preamble hereto.
Transfer” means any sale, exchange, transfer, assignment or other disposition by
a Participant of his Interest to another Person, whether voluntary or
involuntary, including a transfer by operation of Law. Notwithstanding the
foregoing, a pledge or lien by a Participant of any or all of its Interest made
in accordance with, and permitted by, this Agreement shall not be deemed to be a
Transfer.
“U.S. GAAP” means the United States generally accepted accounting principles,
consistently applied.
Article II    

Organization
Section 2.1    Purpose of Agreement
(a)    The parties hereto hereby agree to form a joint venture to jointly own
and manage certain assets and to share in net profits and net losses generated
by these assets as more particularly provided herein.
(b)    Each of the Participants hereby agrees, subject to the terms and
conditions set forth in this Agreement, to reasonably cooperate to carry out the
intent of this Agreement and to effectuate, implement and continue the valid and
subsisting existence of the relationship created hereby.
(c)    The Parties hereto acknowledge that they intend that the joint venture
created by this Agreement be taxed as a partnership and not as an association
taxable as a corporation for United States federal income tax purposes and
references herein to the “Joint Venture” are references to such joint venture
and tax partnership. No election may be made by a Participant to treat the
relationship created by this Agreement as other than a partnership for United
States federal income tax purposes.
Section 2.2    Assets
From and after the Effective Date, the Participants acknowledge and agree that
(i) the assets of the Joint Venture (the “Assets”) will be held together in a
single account at the Brokers in the name of TP Re USA, (ii) all of the Assets
shall be held in trust for the benefit of all Participants in accordance with
the terms of this Agreement and (iii) except as otherwise permitted or required
by the terms of this Agreement, each Participant will be entitled to a pro rata
share of the combined pool of Assets on the basis of its Percentage. Third Point
will select one or more custodians for the Assets and will promptly notify each
Participant in writing following the selection or change of custodians
hereunder.
Section 2.3    Term of Agreement
The term of this Agreement commences on the Commencement Date and continues,
unless earlier terminated pursuant to Section 7.1 hereof, until December 22,
2016; provided, however, that this Agreement shall automatically continue for
additional successive three-year terms unless any Party notifies the other
Participants in writing at least six months prior to the end of the then current
term that it wishes to terminate this Agreement at the end of such term.
Section 2.4    Objectives
The object and purpose of and the nature of the business to be conducted
pursuant to this Agreement is investing, acquiring, holding, voting, disposing
and otherwise dealing with the Securities consistent with the terms of this
Agreement (including, without limitation, the applicable Guidelines) and
engaging in any and all activities necessary or incidental to the foregoing.
Section 2.5    Liability of Participants
In no event will any Participant (or former Participant) be obligated to make
any capital contribution in addition to its agreed capital contributions (or
other payments provided for herein) or have any liability for the repayment or
discharge of debts and obligations of the Joint Venture except to the extent
provided herein or as required by Law.
Article III    

Capital
Section 3.1    Contributions to Capital
(a)    As of the Effective Date of this Agreement, TP GP and TP Re USA
simultaneously will make or will have made an initial contribution to the Joint
Venture in an amount equal to the amount set forth opposite such Participant’s
name on Exhibit B. Following such contribution, each Participant as of the
Effective Date shall have a Capital Account balance equal to the amount set
forth opposite such Participant’s name on Exhibit B.
(b)    Each Participant, as applicable, shall make additional capital
contributions in accordance with Section 3.6(b). In addition, TP GP will make
additional capital contributions in accordance with Section 3.1(c) and TP Re USA
will make additional capital contributions in accordance with Section 4.1(e).
Furthermore, any Participant may elect to make additional capital contributions
to the Joint Venture on the first Business Day following any Intra-Month
Valuation Date.
(c)    In the event that TP GP’s Percentage falls below 0.2%, it shall promptly
(and in any event within five (5) Business Days of such occurrence) make an
additional capital contribution necessary to increase its Percentage to at least
0.2%.
(d)    No Participant will be required to make any other additional capital
contributions except as otherwise specifically provided in this Agreement.
Section 3.2    Rights of Participants in Capital
(a)    No Participant is entitled to interest on any contributions made pursuant
to this Agreement.
(b)    No Participant has the right to the return of any contribution made
pursuant to this Agreement except (i) upon a withdrawal by a Participant
pursuant to Section 6.2 or (ii) upon the termination of this Agreement pursuant
to Section 7.1. The entitlement to any such return at such time is limited to
the value of the Capital Account of such Participant.
Section 3.3    Capital Accounts.
(a)    Each Participant shall have a separate Capital Account relating to its
Interest.
(b)    Each Participant’s Capital Account shall be increased from time to time
by the amount of cash and the net value, as determined in accordance with
Section 8.2 hereof, of any assets constituting contributions by such Participant
and decreased by the amount of cash and the net value of any assets withdrawn by
and distributed to such Participant.
(c)    Each Participant’s Capital Account shall be adjusted in the manner
specified in the remaining provisions of this Article III.
Section 3.4    Allocation of Net Profits and Net Losses
(a)    Subject to the provisions of this Section 3.4, Section 3.5, and Section
3.8, any Net Profit or Net Loss for any Fiscal Period shall be allocated as of
the close of such Fiscal Period to the Capital Account of each Participant in
proportion to its respective Percentage as of the beginning of such Fiscal
Period.
(b)    Notwithstanding Section 3.4(a), items of income, gains, losses,
deduction, credit and expenses that relate to investments in New Issues shall be
allocated pursuant to Section 3.5.
Section 3.5    Allocations Relating to New Issues. Pursuant to FINRA Rule 5130
and 5131, the Joint Venture may only acquire certain publicly-offered securities
(“New Issues”) if the Capital Accounts of Participants connected with the
securities industry (“Restricted Capital Accounts”) are restricted from sharing
a beneficial interest in such New Issues in accordance with the provisions of
FINRA Rule 5130 and 5131. Notwithstanding the provisions of Section 3.4 above,
to enable investment in New Issues on behalf of the Joint Venture, Third Point
shall not allocate any items of income, gain, loss, deduction and credit that
relate to investments in New Issues to Restricted Capital Accounts except to the
extent permitted by FINRA Rule 5130 and 5131 and shall instead allocate such
items among the other Capital Accounts of Participants on a pro rata basis. To
the extent that FINRA Rule 5130 and 5131 permits certain persons with Restricted
Capital Accounts to participate in New Issues, Third Point will allocate such
New Issue among such Restricted Capital Accounts on a pro rata basis. Third
Point may specially allocate a carrying charge to compensate Participants with
Restricted Capital Accounts to the extent such Restricted Capital Accounts do
not participate in investments in New Issues for the use of capital to purchase
or carry such positions. To the extent consistent with FINRA Rule 5130 and 5131,
as amended from time to time, Third Point shall determine when all Capital
Accounts may participate in items of income, gain, loss, deduction and credit
that relate to investments in any New Issue. Third Point shall value any New
Issue at such time at the then-current price of the security in the secondary
market.
Section 3.6    Allocation of Third Point Share Payment, Withholding Taxes and
Certain Other Expenditures
(a)    As of the first day of each month, the Third Point Share Payment for such
month (together with any amount of the Third Point Share Payment previously
accrued and not yet paid) shall be paid in cash to Third Point out of the
Assets. All applicable Third Point Share Payments accrue from the beginning of
each month (or from the Commencement Date in the case of the first month or
partial month following an initial capital contribution by a Participant) with
respect to each Participant (other than TP GP), based on the Capital Account
balance of each such Participant (other than TP GP) as of the beginning of such
month (or on the Commencement Date with respect to such Participant (other than
TP GP) in the case of any such first month or partial month following an initial
capital contribution). For the avoidance of doubt, Third Point will refund the
unearned portion of the Third Point Share Payment if a withdrawal is made prior
to the end of the month. All payments of the Third Point Share Payment to Third
Point under this Agreement shall be made without any reduction, deduction or
withholding for or on account of any tax (including without limitation, any
value added tax), unless required by Law.
(b)    If the Joint Venture or a Participant incurs a withholding tax or other
tax obligation with respect to the share of income allocable to any Participant,
then Third Point, on behalf of the Joint Venture or of such Participant, shall
(unless otherwise agreed by such Participant) withhold the appropriate portion
of such Participant’s share of income, timely remit such amount to the
applicable taxing authority and cause the amount of such obligation to be
debited against the Capital Account of such Participant as of the close of the
Fiscal Period during which such obligation was paid. If the amount of such taxes
is greater than such Capital Account balance, then such Participant and any
successor to such Participant’s Interest must, in connection with this
Agreement, make a capital contribution in the amount of such excess. No one
other than the Participant is obligated to apply for or obtain a reduction of or
exemption from withholding tax on behalf of any Participant that may be eligible
for such reduction or exemption but Third Point will provide any assistance
reasonably requested by a Participant, at such Participant’s cost, in connection
with establishing any such reduction or exemption.
(c)    Except as otherwise provided for in this Agreement, any expenditures
payable by or on behalf of the Joint Venture, to the extent determined by Third
Point to have been paid or withheld on behalf of, or by reason of particular
circumstances applicable to, one or more but fewer than all of the Participants,
are to be charged to only those Participants on whose behalf such payments are
made or whose particular circumstances gave rise to such payments. Such charges
are debited from the Capital Accounts of such Participants as of the close of
the Fiscal Period during which any such items were accrued or paid.
Section 3.7    Reserves; Adjustments for Certain Future Events
(a)    Appropriate reserves may be created, accrued and charged against the Net
Assets and proportionately against the Capital Accounts of the Participants for
contingent liabilities associated with the Joint Venture, including, without
limitation, for accrued Performance Allocation amounts, such reserves to be in
the amounts that Third Point deems necessary or appropriate in accordance with
U.S. GAAP. Third Point may increase or reduce any such reserve from time to time
by such amounts as Third Point deems necessary or appropriate in accordance with
U.S. GAAP. At the reasonable discretion of Third Point, the amount of any such
reserve, or any increase or decrease therein, may be charged or credited, as
appropriate, to the Capital Accounts of those parties who are Participants at
the time when such reserve is created, increased, or decreased, as the case may
be, or alternatively may be charged or credited to those parties who were
Participants at the time of the act or omission giving rise to the contingent
liability for which the reserve was established.
(b)    If Third Point in its reasonable discretion determines that it is
equitable to treat an amount to be paid or received as being applicable to one
or more prior periods, then such amount may be proportionately charged or
credited, as appropriate, to those parties who were Participants during such
prior period or periods. If any amount is to be charged or credited to a party
who is no longer a Participant, such amount must be paid by (in the case of a
charge) or to (in the case of a credit) such party, as the case may be, in cash.
In the case of a charge, the former Participant is obligated to pay the amount
of the charge, or if another Participant has already paid the charge, to
reimburse such other Participant promptly on demand; provided that (i) in no
event is a former Participant obligated to make a payment exceeding the amount
of its Capital Account at the time to which the charge relates, and (ii) no such
demand may be made if the applicable limitation period under applicable Law, if
any, has expired. To the extent Third Point or the Participants fail to collect,
in full, any amount required to be charged to such former Participant pursuant
to paragraph (a) or (b) of this Section 3.7, whether due to the expiration of
the applicable limitation period, if any, or for any other reason whatsoever,
the deficiency may be charged proportionately to the Capital Accounts of the
current Participants.
Section 3.8    Performance Allocation
(a)    The Performance Allocation shall be debited against the Capital Account
of each Participant (other than TP GP) and credited to the Capital Account of TP
GP as of the last day of each Fiscal Year. If a Participant withdraws all or a
portion of its Capital Account other than at the end of a Fiscal Year, the
Performance Allocation accrued and attributable to the portion withdrawn will be
debited against such Participant’s Capital Account and credited to TP GP’s
Capital Account at the time of withdrawal.
(b)    TP GP, in its sole discretion, may waive or reduce the Performance
Allocation. TP GP and Third Point may elect, prior to the commencement of each
Fiscal Year, to restructure the Performance Allocation as a performance fee to
Third Point with the same terms as the Performance Allocation.
Section 3.9    Allocations for Income Tax Purposes
(a)    Except as otherwise required by Code Section 704(c), items of income,
gain, deduction, loss, or credit that are recognized for income tax purposes in
each Fiscal Year shall be allocated among the Participants, in such manner as to
reflect equitably amounts credited to or debited against each Participant’s
Capital Account, whether in such Fiscal Year or in prior Fiscal Years. To this
end, Third Point shall establish and maintain records that show the extent to
which the Capital Account of each Participant, as of the last day of each Fiscal
Year, consists of amounts that have not been reflected in the taxable income of
such Participant. To the extent deemed by Third Point, in its reasonable
discretion, to be feasible and equitable, taxable income and gains in each
Fiscal Year shall be allocated among the Participants who have enjoyed the
related credits to their Capital Accounts, and items of deduction, loss and
credit in each Fiscal Year shall be allocated among the Participants who have
borne the burden of the related debits to their Capital Accounts. In the case of
any Participant withdrawing all or a portion of its interest in the Joint
Venture pursuant to Section 6.2, Third Point may specially allocate such items
to such Participant so that the aggregate amount of the excess, if any, of:
(i)
the Net Profit over the Net Loss then or theretofore allocated to such
Participant equals the aggregate amount of items of income and gain over loss
and deduction then or theretofore allocated to such Participant, or

(ii)
the Net Loss over the Net Profit then or theretofore allocated to such
Participant equals the aggregate amount of items of loss and deduction over
income and gain then or theretofore allocated to such Participant,

in each case, with respect to such withdrawn Interest.
(b)    To the extent an adjustment to the adjusted tax basis of any Asset or any
Capital Account pursuant to Code Section 734(b) is required under Regulations
Sections 1.704-1(b)(2)(iv)(m)(4) and (5) to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Participants in the same manner that the gain or loss
displaced by such basis adjustment would have been allocated had the assets in
question been sold.
(c)    Certain Actions. Notwithstanding any other provision of this Agreement,
(i) each Participant shall, and shall cause each of its Affiliates and
transferees to, take any action requested by Third Point, and Third Point may
take any reasonable action, to ensure that the fair market value of any interest
in the Joint Venture that is transferred in connection with the performance of
services is treated for U.S. federal income tax purposes as being equal to the
“liquidation value” (within the meaning of Prop. Treas. Reg. section 1.83-3(l))
of that interest (and that each such interest in the Joint Venture is afforded
pass-through treatment for all applicable U.S. federal, state or local income
tax purposes) and (ii) without limiting the generality of the foregoing, to the
extent required in order to attain or ensure such treatment under any applicable
Law, Treasury Regulation, Revenue Procedure, Revenue Ruling, Notice or other
guidance governing partnership interests transferred in connection with the
performance of services, such action may include authorizing and directing the
Joint Venture or Third Point to make any election, agreeing to any condition
imposed on such Participant, its Affiliates or its transferees, executing any
amendment to this Agreement or other agreements, executing any new agreement,
making any tax election or tax filing, and agreeing not to take any contrary
position.
Section 3.10    Qualified Income Offset
In the event any Participant receives any adjustments, allocations, or
distributions described in Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704‑1(b)(2)(ii)(d)(6) of the Regulations, items of
income and gain will be specially allocated to each such Participant in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, the deficit balance in the Capital Account of such Participant as
quickly as possible, provided that an allocation pursuant to this Section 3.10
may be made only if and to the extent that such Participant would have a deficit
balance in its Capital Account after all other allocations provided for in this
Article III have been tentatively made as if this Section 3.10 were not in the
Agreement. This Section 3.10 is intended to constitute a “qualified income
offset” within the meaning of Regulations Section 1.704-1(b)(2)(ii), and must be
interpreted consistently therewith.
Section 3.11    Gross Income Allocation
In the event any Participant has a deficit Capital Account at the end of any
Fiscal Year that is in excess of the sum of (i) the amount such Participant is
obligated to restore pursuant to any provision of this Agreement and (ii) the
amount such Participant is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5),
each such Participant will be specially allocated items of income and gain in
the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 3.11 may be made only if and to the extent that such
Participant would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article III have been made as if Section
3.10 hereof and this Section 3.11 were not in the Agreement.
Section 3.12    Individual Participants’ Tax Treatment
(a)    Except with regard to the treatment of the Joint Venture as a partnership
for U.S. tax purposes and the treatment of the Performance Allocation as a
partnership profits interest for U.S. tax purposes as contemplated by this
Agreement (“Tax Treatment”), each Participant agrees not to treat, on any income
tax return or in any claim for a refund, any item of income, gain, loss,
deduction or credit in a manner inconsistent with the treatment of such item
pursuant to the terms of this Agreement unless otherwise required by a Final
Determination after such Participant uses its commercially reasonable efforts to
uphold the treatment of the item in a manner consistent with the terms of this
Agreement.
(b)    Notwithstanding the foregoing, the parties shall not take any position
inconsistent with the Tax Treatment. If a claim, action or proceeding (a “Tax
Proceeding”) is brought by the Internal Revenue Service or other taxing
authority against a Participant or the Joint Venture challenging the Tax
Treatment, such Participant shall provide prompt written notice to Third Point
of such Tax Proceeding and Third Point shall be entitled to assume the defense
of, and control all matters with regard to, such Tax Proceeding as it relates to
the Tax Treatment. Third Point shall use reasonable efforts to keep such
Participant apprised of the status of such Tax Proceeding. No Participant may
settle a Tax Proceeding inconsistent with the Tax Treatment contemplated by this
Agreement unless Third Point fails to assume or maintain the defense of the Tax
Proceeding as contemplated by this Section 3.12(b), or Third Point provides
express prior written consent. In the event Third Point exercises its right to
assume control of the defense, the Participant being indemnified shall
reasonably cooperate with Third Point in such defense and make available to
Third Point witnesses, pertinent records, materials and information in its
possession or under its control relating thereto as are reasonably requested by
Third Point.
Section 3.13    Distributions
(a)    Subject to Section 6.2, the amount, form and timing of any distributions
pursuant to this Agreement are determined by Third Point.
(b)    Notwithstanding any provision to the contrary contained in this
Agreement, Third Point may not make a distribution to any Participant on account
of such Participant’s Interest if such distribution would violate any applicable
Law.
Article IV    

Management
Section 4.1    Duties and Powers of the Participants
(c)    Subject to Section 4.1(g) below, Third Point shall be empowered subject
to Section 6.2(b) (i) to formulate the overall trading and investment strategy
of the Joint Venture (including related borrowing and other activities
associated therewith in order to implement such strategy) and (ii) to exercise
full discretion in the management of the trading and investment transactions and
related activities contemplated by this Agreement in order to implement such
strategy.
(d)    Subject to Section 4.1(g), in furtherance of the foregoing, the
Participants hereby designate and appoint Third Point as agent and
attorney‑in-fact for purposes of this Agreement, with full power and authority
and without the need for further approval of any Participant (except as may be
required by applicable Law) to have subject to Section 6.2(b) the sole and
exclusive power on behalf of the Participants to (i) effect any and all
transactions in equity and debt securities (including derivatives thereon),
currencies and commodities (and options, futures, derivatives, swaps, and
forward contracts thereon), trade and other claims, arbitrages, loans,
break-ups, consolidations, reorganizations and similar securities of non-United
States issuers, and everything connected therewith in the broadest sense
(“Securities”); (ii) determine all matters relating to the manner, method and
timing of investment transactions and to engage consultants and analysts in
connection therewith; (iii) select “Brokers” (including prime brokers),
custodians, dealers, banks and other intermediaries by or through whom such
investment transactions will be executed or carried out, provided that Third
Point will provide a list of relevant Brokers used in the most recent calendar
quarter to the Investment Committee upon request for review on a quarterly
basis; (iv) make short sales; (v) purchase or write options (including uncovered
options); (vi) trade on margin; (vii) draw funds and direct banks, brokers or
other custodians to effect deliveries of funds or assets, but only in the course
of effecting investment transactions for the account of the Joint Venture and
its Participants; (viii) exercise all voting and other powers and privileges
attributable to any Securities or other property held for the account of the
Joint Venture and its Participants hereunder; and (ix) make, execute, deliver
and perform all such documents, contracts, agreements and other undertakings and
to take all such other actions as Third Point considers necessary or appropriate
to carry out the objectives described in this Section 4.1(b), including making
all federal securities filings relating to any of the investment activities set
forth in this Section 4.1(b) and/or opening brokerage (including prime
brokerage) accounts and any other required documentation including, without
limitation, swaps, securities, lending arrangements and similar agreements on
behalf of the Joint Venture and its Participants provided, however, that if a
contract, agreement or other undertaking is or is to be made by Third Point on
behalf of TP Re USA that could reasonably be expected to require disclosure on a
Form 8-K pursuant to Section 13 or 15(d) of the United States Securities
Exchange Act of 1934, as amended, or other applicable Law, Third Point shall
promptly notify TP Re USA and cooperate with TP Re USA to allow a timely and
proper disclosure to be made.
(e)    Third Point may not, without the prior written consent of TP Re USA
delegate or subcontract any of the foregoing to any other Person or entity;
provided that Third Point may effectuate any of the foregoing (i) with the prior
consent of TP Re USA (which consent may not be unreasonably withheld), through
one or more corporations, partnerships, limited liability companies or other
entities formed on behalf of the Joint Venture or (ii) without the prior written
consent of any Party (including TP Re USA), through TP Loan with respect to
loans, trade or other claims, participations, and (to the extent such
investments are permitted in accordance with other provisions of this Agreement)
illiquid investments traditionally considered “venture capital” or private
equity investments without readily discernable market values, or as otherwise
agreed upon by the board thereof only, consistent with the use of TP Loan by the
Third Point Funds and other Managed Accounts (provided that nothing in this
sub-clause (ii) shall be deemed to permit Third Point to delegate management of
TP Loan or its assets to a third party manager). Investments made by Third Point
through TP Lux Holdco LP or Third Point Hellenic Recovery Fund on behalf of
Holdco and/or TP Re prior to the date hereof are deemed to be permitted
investments of TP Re USA for which the prior consent of TP Re USA is hereby
given and evidenced by the execution of this Agreement.
(f)    For the avoidance of doubt, Third Point shall not have or take, or direct
any person other than a Broker to have or take, custody and/or physical control
of the Assets, including, without limitation, any physically certificated
securities, other than certificates of restricted securities from time to time
on behalf of the Joint Venture. Other than as described in this Section 4.1(d),
Third Point shall have no authority hereunder to take or have possession of any
Assets or to direct the delivery of any Securities or the payment of any Joint
Venture funds to itself. Notwithstanding the foregoing, Third Point acknowledges
that it will comply in all material respects with the custody rule under the
U.S. Investment Advisers Act of 1940, as amended. Nothing herein shall affect
the ability of Third Point to cause the Third Point Share Payment to be paid to
Third Point out of the Assets as provided in this Agreement.
(g)    During the term of this Agreement, subject to Section 6.2(b), none of TP
Re USA or any other Participant shall engage a person or entity, other than
Third Point or, with the prior written consent of Third Point, a Third Point
Affiliate, to act as its investment advisor or in a similar capacity. In
furtherance of the foregoing and also subject to Section 6.2(b), during the term
of this Agreement, TP Re USA (and any other Participant (other than TP GP))
will, on the first Business Day following the end of each calendar month make
such additional capital contributions to the Joint Venture as may be required so
that, after accounting for such contribution, TP Re USA (or such other
Participant, as applicable) will have the maximum percentage as may be prudent
under the circumstances (as determined by the Board, in the case of TP Re USA)
but in no event less than ninety five (95) percent of its investable assets
contributed to the Joint Venture. In addition, without affecting the generality
of Section 3.1(b), TP Re USA (and any such other Participant) may elect to make
additional capital contributions to the Joint Venture on the first Business Day
following any Intra-Month Valuation Date with the purpose of causing TP Re USA
(or such other Participant, as applicable) to have the maximum investment
exposure as may be prudent under the circumstances (as determined by the Board,
in the case of TP Re USA).
(h)    TP GP shall be the tax matters partner for purposes of this Agreement and
Section 6231(a)(7) of the Code. The tax matters partner has the exclusive
authority and discretion to make any elections required or permitted to be made
by the Joint Venture under any provisions of the Code or any other applicable
Laws.
(i)    Notwithstanding any provision of this Agreement to the contrary, Third
Point hereby agrees to follow the investment guidelines of TP Re USA attached
hereto as Exhibit A (the “Guidelines”). Third Point shall not effect any
investment transactions for the accounts of TP Re USA that are inconsistent with
the Guidelines.
Section 4.2    Expenses
(d)    Subject to Section 4.2(b), all reasonable out-of-pocket expenses incurred
in connection with the following shall be paid or reimbursed by the Joint
Venture:
(i)
trade support services including, but not limited to, pre- and post-trade
support software and related support services;

(ii)
research (including but not limited to publications, periodicals, data base
services and data processing that are directly related to research activities on
behalf of the Joint Venture);

(iii)
risk analysis and risk reporting by third parties and risk-related and
consulting services;

(iv)
brokerage commissions and services;

(v)
legal fees incurred related to Joint Venture investments or proposed investments
and the ongoing existence of the Joint Venture, including legal costs and
expenses of Covered Persons that may be payable by the Joint Venture pursuant to
any indemnification obligations of the Joint Venture;

(vi)
third party legal and compliance fees and expenses allocated to the Joint
Venture to the extent such services are for the organizational, operational,
investment or trading activities of the Joint Venture;

(vii)
insurance (other than fire and theft insurance);

(viii)
Joint Venture accounting, auditing and tax preparation;

(ix)
interest costs and taxes;

(x)
administrator, custodian and transfer agency services;

(xi)
services of third parties that provide specialized data and/or analysis as to
specific sectors or asset classes in which the Joint Venture has made or intends
to make an investment; and

(xii)
proxy solicitation contests and the preparation of any letters with respect to
plans and proposals regarding the management, ownership and capital structure of
any portfolio company (and related Hart-Scott-Rodino filings) by Third Point
(including regulatory filings of such letters) in connection with the Joint
Venture’s investments (together, the “Expenses”);

provided that, unless otherwise approved in writing by the Investment Committee,
to the extent the aggregate amount of the Expenses payable by the Joint Venture
for any Fiscal Year (which Expenses exclude, for the avoidance of doubt, any use
of “soft dollars” pursuant to Section 4.2(c) and any indemnification payments
made pursuant to Article V) exceed the product of (a) 0.0125 and (b) the average
Net Assets (calculated as the average of the Net Assets determined as of each
calendar month end) for such Fiscal Year, then Third Point will reimburse the
amount of such excess. Expenses will be borne pro rata by the Participants in
accordance with the balances in their respective Capital Accounts, except as
provided elsewhere in this Agreement, including Sections 3.4, 3.5, 3.6 and 3.9.
(e)    If Third Point shall incur any of the Expenses for the account or benefit
of, or in connection with its activities or those of its Affiliates on behalf
of, both the Joint Venture and any Managed Account, Third Point will allocate
such Expense among the Joint Venture and each such Managed Account on a pro rata
basis in proportion to their relative net asset value; provided that all
expenses specifically related to a particular investment will be allocated among
the Joint Venture and each such Managed Account on a pro rata basis in
proportion to the size of the investment made or proposed to be made by each of
the Joint Venture and each such Managed Account in the activity or entity to
which the Expense relates.
(f)    In selecting brokers or dealers to execute transactions, Third Point
expects to use “soft dollars”. Third Point need not solicit competitive bids and
does not have an obligation to seek the lowest available brokerage commissions,
mark-ups or other compensation (collectively, “Commissions”); provided that, for
the avoidance of doubt, allocation of Commissions among the Joint Venture and
any Managed Account for which corresponding brokerage trades are being conducted
by Third Point shall be made on a pro rata basis in accordance with Section
4.2(b). The Parties acknowledge that it is not Third Point’s practice to
negotiate “execution only” Commissions; thus, the Joint Venture may be deemed to
be paying for research and other services provided by the broker or brokers
which are included in the Commissions. Third Point acknowledges that research
and related services furnished by brokers will be limited to services that
constitute research and brokerage services within the meaning of Section 28(e)
of the U.S. Securities Exchange Act of 1934, as amended. Accordingly, research
and related services may include, but are not limited to, written information
and analyses concerning specific securities, companies or sectors; market,
financial and economic studies and forecasts, as well as discussions with
research personnel; financial or industry publications; statistical and pricing
services, along with hardware, software, data bases and other technical,
technological and telecommunication services, lines and equipment utilized in
the investment management process, including any updates, upgrades,
modifications, maintenance, repairs, replacements, modernizations or
improvements thereof. With respect to brokerage and research services obtained
by the use of Commissions that also assist Third Point in performing other
functions that do not provide it with lawful and appropriate assistance in
making investment decisions (such as accounting, recordkeeping and
administrative services), Third Point will make a reasonable allocation of the
cost of such service according to its use and use Commissions to pay only for
the eligible component that falls under the Section 28(e) safe harbor. Use of
“soft dollars” by Third Point as described herein shall not constitute a breach
by it of any fiduciary or other duty which Third Point may be deemed to owe to
any other Participant or any Affiliate thereof.
(g)    The Joint Venture does not have its own separate employees or office, and
no Participant is entitled to reimbursement for salaries, office rent and other
general overhead costs of such Participant in connection with this Agreement.
Section 4.3    Other Activities of Participants. It is expressly understood and
agreed as follows:
(c)    Third Point is not required to devote its full time to its duties under
this Agreement, but must devote such amount of its time to such duties as is
commercially reasonable and, in any event, such amount of time as is necessary
and appropriate to conduct the affairs contemplated by this Agreement in good
faith.
(d)    Third Point and its owners, members, officers and principals may become
involved in other business ventures. Third Point and/or its Affiliates also
serve as the investment manager of Managed Accounts which may have substantially
the same investment programs as the Joint Venture. In addition, Third Point may
determine to forego an investment on behalf of the Joint Venture, but permit
employees of Third Point to invest, or offer co-investment opportunities to its
employees, its Affiliates, one or more Participants or third parties in either
case if it determines in good faith that the amount available for the investment
is greater than what Third Point reasonably believes is appropriate for
investment by the Joint Venture. The Joint Venture will have no interest in the
foregoing activities.
(e)    In executing securities transactions, Third Point may combine orders of
the Joint Venture and Managed Accounts, which may at times reduce the number of
securities available for purchase by the Joint Venture. Third Point will seek to
allocate investment opportunities among the Joint Venture and the Managed
Accounts in a fair and equitable manner taking into account each clients’ best
interests and investment objectives and restrictions. Third Point has adopted
procedures to help ensure that allocations do not reflect a practice of favoring
or discriminating against any client or group of clients. Account performance
shall not be a factor in trade allocations. Subject to the last sentence of this
paragraph (c), Third Point will manage the Joint Venture on a parallel pro rata
basis with its Managed Accounts, employing primarily the same investment
strategies, subject but not limited to each client’s varying stated investment
objectives, including the amount of leverage used, investment restrictions and
tax considerations. Consequently, when possible, client orders in the same
security will be generally placed on an aggregated basis and allocated
proportionately (taking into account leverage and such other factors described
above) to each of the Joint Venture and the Managed Accounts participating
therein. Third Point may, however, increase or decrease the amount of securities
allocated to an account to avoid holding odd-lot shares for particular clients
or, in the case of TP Re USA, with approval of the Investment Committee. In the
case of aggregated orders, if all such orders are not filled at the same price,
the Joint Venture and each Managed Account will participate at the average share
price for all Third Point’s transactions in that security on a given day, and
transaction costs will be shared pro-rata based on each of the Joint Venture’s
and the Managed Accounts’ participation in the transaction. Third Point or its
Affiliates may, in the future, advise other funds or separately managed accounts
that do not participate with the Joint Venture on a pro rata basis.
(f)    Monthly, and at times intra-month, as Third Point may deem necessary in
its sole discretion, Third Point will execute rebalancing trades (based on
monthly performance and cash inflows and outflows) to maintain to the extent
practicable parity in the portfolio composition of the Joint Venture and the
Managed Accounts, taking into account various factors including account
leverage, investment restrictions and tax considerations. Third Point will
exclude from any rebalancing private equity securities and other instruments
that are not generally available in the market, as determined by Third Point in
its reasonable discretion. In order to effect a rebalancing, Third Point will
purchase or sell securities or other investments for the Joint Venture while at
the same time Third Point is selling or purchasing the same investments for one
or more of the Managed Accounts. Transactions between the Joint Venture and
Managed Accounts shall be for cash consideration at (i) the current market price
of the particular securities if effected on the open market or (ii) the close of
business market price for the particular securities on the day of the
transaction if not effected on the open market.
(g)    Principal trades will be effected by Third Point in compliance with the
Investment Advisers Act of 1940, as amended. Every principal trade shall require
the prior written consent of the Disinterested Board Members. Prior to obtaining
such consent, Third Point shall provide the Disinterested Board Members with
information providing: (i) the rationale for the principal trade and why it
believes it is in the best interest of the Joint Venture; (ii) its determination
that the trade is consistent with Third Point’s duty to seek best execution; and
(iii) that the valuation procedures described in this Agreement are followed in
determining the appropriate price at which to effect the transaction.
(h)    In the event it is determined in good faith by Third Point that it would
be advantageous to establish arrangements under which particular investments are
held by the Joint Venture or a Managed Account, while the economic benefits and
risks of such investments are shared by the Joint Venture and the Managed
Accounts, which arrangements may entail the creation of special purpose
vehicles, derivative contracts and other mechanisms for sharing risk and reward,
then Third Point will establish such arrangements only where there is no
reasonable alternative, will seek to ensure that all such arrangements result in
a fair and equitable sharing of risk and reward (taking into consideration any
financing or other incremental costs) and will obtain Investment Committee
approval for such arrangements on behalf of the Joint Venture.
(i)    The Parties agree that the Investment Committee shall serve as the
investment committee of the Joint Venture. The transaction of any business of
the Investment Committee on behalf of the Joint Venture shall require the
affirmative vote of a majority of the members thereof. Members of the Investment
Committee may participate in a meeting of the Investment Committee by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other. Members of the
Investment Committee will not be acting in a fiduciary capacity with respect to
the Joint Venture or any Participants in connection with the functions of the
Investment Committee. The members of the Investment Committee will not receive
any compensation or reimbursement from the Joint Venture for serving on the
Investment Committee, but will receive reimbursement for the reasonable
out-of-pocket travel-related expenses incurred in connection with the
performance of their functions on the Investment Committee. The Joint Venture
will bear any expenses related to the functions of the Investment Committee.
Section 4.4    Representations and Warranties of Third Point
Third Point represents and warrants to the Participants that:
(a)    it is a limited liability company duly formed and validly existing under
the laws of its jurisdiction of organization;
(b)    it has full capacity and authority to act as described in this Agreement;
(c)    it has duly and validly authorized, executed and delivered this
Agreement, which is a valid and binding agreement of it enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium, receivership or similar laws relating to or affecting creditors’
rights generally and by general principles of equity (whether considered at law
or in equity);
(d)    it has all governmental and regulatory licenses, registrations, consents
and approvals required by law as are necessary to perform its obligations under
this Agreement and will not, by entering into this Agreement and performing its
obligations hereunder, materially breach or cause to be materially breached, any
applicable legal or contractual obligations, undertaking, agreement, contract,
by-law or other organizational document, statute, rule or regulation of any
court or any governmental body or administrative agency or self-regulatory
authority having jurisdiction over it, or any order to which it is a party or by
which it is bound except for any breaches that could not reasonably be expected
to have a material adverse effect on its ability to perform its duties
hereunder;
(e)    its trading, and dealing of the Securities and other Assets shall be in
accordance with the Guidelines and the terms of this Agreement, and shall comply
in all material respects with all applicable laws, rules and regulations of the
relevant market, self-regulatory organization, exchange or clearing house;
(f)    it has delegated to its administrator procedures which comply with and
shall ensure compliance with all relevant anti-money laundering, privacy and
financial sanctions regulations applicable to it, including the U.S. Federal and
State anti-money laundering and financial sanctions laws and regulations, and it
will periodically perform checks in respect of executing brokers pursuant to its
best execution policy in its compliance manual (as the same may be updated from
time to time);
(g)    it and its employees are subject to a written compliance manual;
(h)    there are no pending or, to its knowledge, threatened or contemplated,
actions, suits, proceedings or investigations before or by any court,
governmental, administrative or self-regulatory body, board of trade, exchange
or arbitration panel to which Third Point or any of its principals or employees
is a party or is subject, which might reasonably be expected to result in any
material adverse change in the condition (financial or otherwise), business or
prospects of Third Point or which might reasonably be expected to materially
impair Third Point's ability to discharge its obligations hereunder except as
otherwise disclosed;
(i)    it has the staff and systems to fulfill its duties hereunder and the
operating staff of Third Point shall devote and will continue to devote during
the term of this Agreement, such time to the conduct of the business of Third
Point as is reasonably necessary to provide services contemplated by this
Agreement;
(j)    it will promptly inform the Disinterested Board Members and Investment
Committee of any new business ventures that could reasonably be expected to
cause a significant conflict of interest between its duties and obligations
pursuant to this Agreement and other commitments or business relationships in
which it is involved; and
(k)    if, during the term of this Agreement, Third Point discovers any fact or
omission, or any event or change of circumstances has occurred, which would make
any of Third Point's representations and warranties herein inaccurate or
incomplete in any material respect, Third Point shall provide prompt
notification to the Investment Committee and Disinterested Board Members of any
such fact, omission, event or change of circumstance, and the facts related
thereto, and it is agreed that the intentional failure to provide such
notification during the term of this Agreement shall be cause for TP Re USA to
terminate this Agreement upon ten days prior written notice.
Section 4.5    Duties; Discretion
(d)    All transactions effected pursuant to this Agreement by Third Point shall
be for the Participants’ accounts and risk. Third Point has not made and makes
no guarantee whatsoever as to the success or profitability of Third Point’s
trading methods and strategies, and each Participant acknowledges that it has
received no such guarantee from Third Point or any Covered Person, and has not
entered into this Agreement in consideration of or in reliance upon any such
guarantee or similar representation from Third Point or any Covered Person.
(e)    To the extent that, at law or in equity, a Covered Person has duties and
liabilities relating thereto to the Joint Venture or to any Participant, to the
fullest extent permitted by Law, such Covered Person acting under (and in a
manner consistent with) this Agreement is not liable to the Joint Venture or to
any Participant for its good faith reliance on the provisions of this Agreement;
provided that any act or omission by such Covered Person in good faith reliance
or otherwise on the provisions of this Agreement does not constitute Disabling
Conduct on the part of such Covered Person.
(f)    To the fullest extent permitted by Law, unless otherwise expressly
provided for herein, (i) whenever a conflict of interest exists or arises
between Third Point or any of its Affiliates, on the one hand, and the Joint
Venture or any of the Participants on the other hand, or (ii) whenever this
Agreement or any other agreement contemplated herein or therein provides that
Third Point must act in a manner which is, or provide terms which are, fair and
reasonable, Third Point must resolve such conflict of interest, take such action
or provide such terms, considering in each case the relative interest of each
party to such conflict, agreement, transaction or situation and the benefits and
burdens relating to such interests, any customary or accepted industry
practices, and any applicable generally accepted accounting practices or
principles.
Article V    

Indemnification; Exculpation
Section 5.1    Indemnification by the Participants. To the fullest extent
permitted by Law, the Participants shall (pro-rata in proportion to each
Participant’s Capital Account and, to the extent such Losses are attributable
both to the assets, business and/or affairs of the Joint Venture and the assets,
business and/or affairs of one or more Managed Accounts, pro-rata in proportion
to the respective Capital Accounts of the Participants and the respective net
asset values of such Managed Accounts) indemnify, defend, and hold harmless each
Covered Person from and against, and shall reimburse each Covered Person for,
any and all Losses directly or indirectly resulting from the performance of
Third Point’s obligations under this Agreement; provided that such Covered
Person will not be entitled to indemnification for any Losses to the extent such
Losses arise out of such Covered Person’s fraud, gross negligence, willful
misconduct, or a material breach of this Agreement, provided further that Third
Point will not be entitled to indemnification under this Section 5.1 to the
extent Third Point is required to provide an indemnity for such Losses pursuant
to Section 5.2.
Section 5.2    Indemnification by Third Point. To the fullest extent permitted
by Law, Third Point shall indemnify and hold harmless each of the Participants
against any Losses which were caused by: (i) any misstatement or omission of
material fact contained in a filing made by or on behalf of a Participant under
the United States Securities and Exchange Act of 1934 or other federal law or
other public disclosure or applicable Law in so far as such Losses arise out of
or are based upon any written information provided by Third Point regarding the
Participants or the Joint Venture expressly for use in such filing or other
public disclosure, to the extent (and only to the extent) that such misstatement
or omission of a material fact contained in such filing occurs in reliance upon
and in conformity with the written information furnished by Third Point;
(ii) Third Point’s fraud, gross negligence or willful misconduct in the
performance of its obligations; (iii) breaches of the Guidelines by Third Point
in connection with its duties under this Agreement which breaches are not cured
within 15 days of the date on which Third Point receives a notice of such breach
from a Participant; (iv) a material breach by Third Point of this Agreement
(other than the Guidelines); or (v) violations of Law by Third Point.
Section 5.3    Advancement of Expenses. A party entitled to indemnification
pursuant to Section 5.1 or Section 5.2 (an “Indemnitee”) shall notify the party
subject to the indemnification obligation pursuant to Section 5.1 or Section 5.2
(the “Indemnifying Party”) in writing as soon as possible of: (i) all details of
any claim made against it or any of the circumstances of which it may become
aware and which may give rise to a Loss; (ii) the receipt of written notice from
any Person with the intention to make a claim against it; (iii) its intention to
seek indemnity under this Article V; and (iv) the amount requested for advances
of Indemnified Expenses (a “Notice of Advances”). The Indemnifying Party will
advance all reasonable Indemnified Expenses incurred by an Indemnitee in
connection with any claim (but not for any claim initiated or brought
voluntarily by such Indemnitee) in advance of the final disposition of such
claim upon receipt of an undertaking by or on behalf of the Indemnitee to repay
amounts so advanced if it shall be finally, judicially determined that such
Indemnitee is not entitled to be indemnified by the Indemnifying Party as
authorized by this Agreement.
Section 5.4    Exculpation. To the fullest extent permitted by applicable law,
no Covered Person shall be liable to the Joint Venture or any Party for (i) any
act or omission by such Covered Person in connection with the conduct of the
business of the Joint Venture unless such act or omission constitutes Disabling
Conduct on the part of such Covered Person or (ii) any action or omission by any
Participant; provided such action or omission is not in connection with the
Disabling Conduct of a Covered Person.
Article VI    

Admissions and Withdrawals
Section 6.1    Admission of Participants
The Participants may by unanimous written consent, on the first day of any
calendar month, or at such other times as the Participants may determine, admit
any Person who executes this Agreement or any other writing evidencing the
intent of such Person to become a Participant, provided that any such
Participant executes a joinder to the Founders’ Agreement as a “Payor”
thereunder in a form reasonably acceptable to TP Re USA.
Section 6.2    Withdrawal of Interests of Participants. The Interest of a
Participant may not be withdrawn prior to termination of this Agreement except
as provided in this Section 6.2.
(l)    TP Re USA may withdraw all or a portion of its Capital Account balance
from the Joint Venture, either as cash or in kind (or a combination of both), in
each case as determined by the Investment Committee, and effective as of any
calendar month end or on any Intra-Month Valuation Date, as may be determined by
TP Re USA in its sole discretion:
(i)    upon not less than three Business Days’ prior written notice to Third
Point to the extent required to pay claims of cedants under TP Re USA’s
reinsurance agreements but only to the extent other funds of TP Re USA are not
available for such purpose; provided that a liquidity buffer of up to $2 million
(or such other amount as may be mutually agreed between Third Point and TP Re
USA) shall not be considered as funds otherwise available for such purpose;
(ii)    upon not less than five Business Days’ prior written notice to Third
Point to the extent required to pay for reasonable operating expenses as may be
determined by the Investment Commitee but only to the extent other funds of TP
Re USA are not available for such purpose;
(iii)    upon not less than thirty days’ prior written notice to Third Point in
connection with an Exit Transaction, such withdrawal to be effective and
conditioned upon completion of (or, in the case of an Exit Transaction that is a
liquidation or a winding down, upon approval and commencement of) the
contemplated Exit Transaction;
(iv)    upon not less than thirty days’ prior written notice to Third Point in
the event (i) TP Re USA receives a notification from A.M. Best that such
withdrawal is required to maintain TP Re USA’s financial strength rating of at
least A-, or (ii) TP Re USA is required to diversify its assets pursuant to any
law, order or regulation proposed or promulgated by any Governmental Authority
(a “Diversification Requirement”), in each of case (i) and (ii), only to the
extent the Disinterested Board Members deem it reasonable to maintain TP Re
USA’s A- financial strength rating from A.M. Best or satisfy any Diversification
Requirement, as the case may be; provided that, in the case of the occurrence of
the event described in sub-clause (i) of this sentence, Third Point and TP Re
USA acknowledge and agree that (a) each of Third Point and TP Re USA will
cooperate in good faith to schedule one or more meetings with representatives of
A.M. Best to discuss the reasoning and need, under all circumstances, for such
withdrawal and to request that A.M. Best revoke or modify the requirements
described in such notification to the extent practicable and consistent with the
spirit of this Agreement and (b) if Third Point is capable of managing a portion
of the Assets that would otherwise be withdrawn pursuant to such notification
from A.M. Best and doing so would be consistent with the requirements imposed by
A.M. Best, then Third Point shall have the option to match any lower fee
structure that has been offered to TP Re USA for the management of such Assets,
in which case such Assets shall continue to be managed by Third Point in a
manner consistent with the requirements described in such notification from A.M.
Best;
(v)    at the sole discretion of a majority of the Disinterested Board Members,
upon not less than 30 days’ prior written notice to Third Point in the event
that the net investment performance of the Joint Venture has (a) (i) incurred a
loss in two successive calendar years and (ii) underperformed the S&P 500 Index
by at least 1,000 basis points (10 pts) for such two successive calendar years,
taken as a whole, or (b) (i) incurred a cumulative loss of 10% or more during
any 24 month period and (ii) underperformed the S&P 500 Index by at least 1,500
basis points (15 pts) for such 24 month period, provided that TP Re USA may only
provide such written notice of withdrawal to Third Point within three months
following the end of such second calendar year or 24 month period, as
applicable, and provided further that, in the case of clause (b) of this Section
6.2(a)(v), no such withdrawal shall be permitted if, at the time of such
withdrawal, neither of the Lead Investors holds a number of common shares of
Holdco equal to at least 10% of the number of common shares of Holdco acquired
by such Lead Investor on December 22, 2011;
(vi)    at the sole discretion of a majority of the Disinterested Board Members,
upon not less than five days’ prior written notice to Third Point following the
occurrence of any Cause Event; or
(vii)    at the sole discretion of (A) a majority of the Disinterested Board
Members or (B) any single Lead Investor, following a Key Man Event upon not less
than four months’ prior written notice, provided that TP Re USA shall have,
prior to providing such withdrawal notice, granted Third Point a reasonable
opportunity to make a presentation to the Board regarding its capabilities to
continue to manage the Assets.
(m)    In the event of a withdrawal by TP Re USA pursuant to Section 6.2(a)(v),
(vi) or (vii) (and, subject to the limitations imposed in such sub-clause,
Section 6.2(a)(iv)), then notwithstanding anything to the contrary in this
Agreement (including Section 4.1(b) and Section 4.1(e), TP Re USA will have the
right to place such withdrawn Assets with any money manager (other than Third
Point), as may be determined by TP Re USA in its sole discretion.
(n)    Subject to Section 3.1(c), TP GP may withdraw any portion of its Capital
Account balance from the Joint Venture, either as cash or in kind (or a
combination of both) and effective as of any calendar month end or on any
Intra-Month Valuation Date.
(o)    The right of any Participant to withdraw or of any Participant to have
distributed an amount from its Capital Account pursuant to the provisions of
this Section 6.2 is subject to the provision by Third Point, on behalf of the
Participants, for all of the Joint Venture’s liabilities and for reserves for
contingencies provided for in Section 3.7.
(p)    With respect to any amounts withdrawn, a withdrawing Participant does not
share in the income, gains and losses resulting from the Joint Venture or have
any other rights or obligations as a Participant after the effective date of its
withdrawal except as provided in Section 3.7.
(q)    In the event that a Participant shall have withdrawn from the Joint
Venture in full pursuant to Section 6.2, (i) such Participant shall no longer be
considered a Participant from and after the date of such complete withdrawal,
and (ii) the provisions of this Agreement shall no longer apply to such
Participant (except those provisions which by their terms apply to Participants
following their withdrawal).
Section 6.3    Transfer of Interests by Participants. Each Participant agrees
that it will not make or attempt to make a Transfer of all or any portion of its
Interest without the prior written consent of Third Point and the other
Participants, provided that each participant may Transfer all or any portion of
its Interests to an Affiliate without the consent of any Party. In the event of
a Transfer of any Participant’s Interest in violation of this Section 6.3, such
Transfer shall be void ab initio and Third Point shall have the right to require
the withdrawal of such Participant’s Interest.
Article VII    

Termination and Liquidation
Section 7.1    Termination of this Agreement
(r)    Subject to applicable Law, this Agreement will terminate and the affairs
of the Joint Venture must be wound up upon the earliest of:
(i)
the end of the term of this Agreement, as determined pursuant to Section 2.3
hereof; and

(ii)
the date on which only one Participant remains (provided that if the remaining
Participant is TP Re USA, TP Re USA will be required to enter into an investment
management agreement on substantially the same economic and other terms as set
forth in this Agreement with Third Point or a designee of Third Point).

(s)    Except as provided in Section 7.1(a) or applicable Law, the dissolution,
termination, liquidation, bankruptcy, reorganization, merger, sale of
substantially all of the stock or assets of or other change in the ownership or
nature of a Participant, the execution of a joinder agreement to this Agreement
by a new Participant, the withdrawal of a Participant, or the transfer by a
Participant of its Interests to a third party does not cause this Agreement to
terminate.
Section 7.2    Liquidation of the Venture
(g)    Upon termination of this Agreement pursuant to Section 7.1(a), Third
Point shall promptly liquidate the Assets, except that if Third Point is unable
to perform this function, a liquidator elected by Participants whose Percentages
represent more than fifty percent (50%) of the aggregate Percentages of all
Participants shall liquidate the Assets.
(h)    Net Profit and Net Loss attributable to a Capital Account during the
Fiscal Periods that include the period of liquidation shall be allocated
pursuant to Article III. The proceeds from liquidation shall be divided in the
following manner, subject to applicable Law:
(i)
the debts, liabilities and obligations of the Joint Venture, other than debts to
the Participants as Participants, and the expenses of liquidation (including
legal and accounting expenses incurred in connection therewith), up to and
including the date that distribution of the Assets to the Participants has been
completed, shall be first satisfied (whether by payment or the making of
reasonable provision for payment thereof);

(ii)
such debts as are owing to the Participants as Participants shall be next paid;
and

(iii)
the Participants shall be next paid liquidating distributions (in cash,
securities, or other assets, whether or not readily marketable) pro rata in
accordance with, and up to the positive balances of their respective Capital
Accounts, as adjusted pursuant to Article III to reflect allocations for the
Fiscal Period ending on the date of the distributions under this Section
7.2(b)(iii).

(i)    Notwithstanding anything in this Section 7.2 to the contrary and subject
to the priorities set forth in applicable Law, Third Point, the liquidator or
the trustee, as the case may be, may upon the receipt of the consent of the
Disinterested Board Members, distribute ratably in-kind rather than in cash,
upon termination, any Net Assets, provided, however, that if any in-kind
distribution is to be made, (i) the assets distributed in-kind must be valued
pursuant to Section 8.2 as of the actual date of their distribution, and charged
as so valued and distributed against amounts to be paid under Section 7.2(b)
above and (ii) any gain or loss (as computed for book purposes) attributable to
property distributed in-kind must be included in the Net Profit or Net Loss
attributable to the Capital Account for the Fiscal Period ending on the date of
such distribution.
Article VIII    

Accounting and Valuations; Books and Records; Board Meetings
Section 8.1    Accounting and Reports
(j)    Third Point may adopt, on behalf of the Joint Venture, for tax accounting
purposes any accounting method that Third Point decides in its reasonable
discretion is in the best interests of the Joint Venture and that is permissible
for U.S. federal income tax purposes and that does not prejudice any other
Participant. Third Point will promptly notify each Participant in writing of any
change.
(k)    Third Point shall arrange for the preparation and delivery to each
Participant of the following:
(viii)
promptly after each calendar month end, a statement of such Participant’s
Capital Account valued as set forth in Section 8.2; and

(ix)
promptly after each quarter end, a balance sheet and income statement of the
Joint Venture.

(l)    As soon as practicable after the end of each taxable year but in no event
later than April 15, Third Point shall furnish each Participant such information
as may be required to enable each Participant properly to report for United
States federal, state and local income tax purposes, as applicable, its
distributive share of each Participant’s item of income, gain, loss, deduction
or credit for such year.
(m)    Third Point shall arrange for the preparation and delivery to each
Participant of a statement setting forth the computation of (i) the Third Point
Share Payment and the Founders Payments within 10 Business Days following the
beginning of each month and (ii) Performance Allocation within 30 days after the
close of each Fiscal Year.
(n)    Third Point shall provide a draft of any tax return required to be filed
by the Joint Venture (together with schedules, statement or attachments thereto)
to TP Re USA no later than ten (10) Business Days prior to the due date
(including extensions) of such tax return for their review and comment. Third
Point shall consult with TP Re USA and in good faith consider any comments
provided by TP Re USA within five (5) Business Days of their receipt of such tax
returns.
(o)    Third Point shall timely prepare and file on behalf of TP Re USA or the
Joint Venture any filings under Section 13 or 16 of the Exchange Act with the
U.S. Securities and Exchange Commission resulting from any investment made by
the Joint Venture.
(p)    Third Point will use commercially reasonable efforts to assist TP Re USA
in any required internal control or compliance matters applicable to TP Re USA
and related to this Agreement, including preparing any internal control reviews
that are reasonably deemed necessary by TP Re USA. Third Point acknowledges that
TP Re USA is subject to the regulatory and information requirements of the
Bermuda Monetary Authority and A.M. Best. Furthermore, Third Point will use
commercially reasonable efforts to give access to the Joint Venture’s books and
records related to TP Re USA in case requested by the Bermuda Monetary
Authority.
(q)    Upon reasonable notice to Third Point, Third Point will use its
commercially reasonable efforts to provide TP Re USA and TP Re USA’s auditors
and regulators with such information as is customarily required in connection
with the annual audit of TP Re USA’s accounts, tax compliance or compliance by
TP Re USA with its regulatory obligations on a timely basis.
Section 8.2    Valuation of Assets and Interests
(c)    Third Point shall value or have valued the Securities and other Assets as
of the close of business on the last day of each month, the close of business on
each Wednesday during a month (or if a particular Wednesday is not a Business
Day, the immediately preceding Business Day) (each such Wednesday or immediately
preceding Business Day, an “Intra-Month Valuation Date”) in cases where TP Re
USA or another relevant Participant has notified Third Point that it intends to
make a capital withdrawal in accordance with the provisions of this Agreement on
such Intra-Month Valuation Date or a capital contribution in accordance with the
provisions of this Agreement on the Business Day following such Intra-Month
Valuation Date, at the end of each Fiscal Year and on any other date selected by
Third Point, as the case may be. In addition, in good faith, Third Point shall
value Securities that are being distributed in kind as of their date of
distribution in accordance with this Section. In determining the value of the
Assets, no value is placed on the goodwill, if any, created by this Agreement,
or the office records, files, statistical data or any similar intangible assets
relating to the Assets not normally reflected in the Joint Venture’s accounting
records, but there must be taken into consideration any related items of income
earned but not received, expenses incurred but not yet paid, liabilities fixed
or contingent, prepaid expenses to the extent not otherwise reflected in the
books of account, and the value of options or commitments to purchase or sell
Securities pursuant to agreements entered into on or prior to such valuation
date. Valuation of Securities made pursuant to this Section 8.2 will be based on
all relevant factors and is expected to comply generally with the following
guidelines:
(iii)
Securities listed on an exchange will be valued at the last price provided by
the exchange on which it is listed. Listed securities with resale restrictions
will be priced subject to specified discounts until the restriction lapses.

(iv)
Securities and other instruments (including, without limitation, bank loans,
bonds, swaps, options, etc.) that are not listed on an exchange will be valued
based on independent pricing service prices, price quotes from independent
market makers, if one is available, or based on a direct or indirect reference
instrument, or otherwise at its fair value.

(v)
Asset-backed Securities will be priced by an independent pricing service or an
independent market maker.

(vi)
The value of any shares held or sold short by the Joint Venture in an investment
company shall be valued in accordance with the manner in which such shares are
valued by such investment company; provided, however, that Third Point may make
such adjustments in such valuation as it from time to time may consider
appropriate.

(vii)
Dividend income, less any withholding taxes of a non-U.S. country, from
Securities shall be recorded on the ex-dividend date.

(d)    The fair value of any assets not referred to in paragraph (a) or for
which no market exists (or the valuation of any assets referred to in paragraph
(a) in the event that Third Point determines that market prices or quotations as
determined above do not fairly represent the value of particular assets) shall
be determined by or at the direction of Third Point. Such fair valuation will
include retaining a third party valuation firm, on a semi-annual basis for
investments above 0.50% of Net Assets or (upon the request of the Investment
Committee) if all such assets, each less than 0.50%, in the aggregate are equal
to or exceed 5.00% of Net Assets, which shall be considered an Expense under
Section 4.2.
(e)    Except as otherwise reasonably determined by Third Point, investment and
trading transactions shall be accounted for on the trade date. Accounts shall be
maintained in U.S. dollars and except as otherwise determined by or at the
direction of Third Point: (i) assets and liabilities denominated in currencies
other than U.S. dollars shall be translated at the rates of exchange in effect
at the close of the relevant valuation period (and exchange adjustments shall be
recorded in the results of operations); and (ii) investment and trading
transactions and income and expenses shall be translated at the rates of
exchange in effect at the time of each transaction.
Section 8.3    Determinations by Third Point
(c)    All matters concerning the determination and allocation among the
Participants of the amounts to be determined and allocated pursuant to Sections
3.4 through 3.9 hereof, including any taxes thereon and accounting procedures
applicable thereto, are and will be determined by Third Point in good faith
acting reasonably unless specifically and expressly otherwise provided for by
the provisions of this Agreement, and such determinations and allocations are
final and binding on all the Participants.
(d)    Third Point may make such adjustments to the computation of any of the
memorandum accounts maintained pursuant to this Agreement or any component items
comprising any of the foregoing as it considers reasonably appropriate to
reflect the financial results of the Assets and the intended allocation thereof
among the Participants in an accurate, fair and efficient manner.
Section 8.4    Books and Records
(d)    Third Point shall arrange for the maintenance by the Administrator and
shall cause to be kept books and records of the Joint Venture showing all assets
and liabilities, receipts and disbursements, gains and losses, Participants’
Capital Accounts and all transactions entered into in connection with the Assets
and this Agreement. The Administrator shall be delegated responsibility for
maintaining such books and records, as well as responsibility for liaising with
prime brokers to reconcile trades, providing a daily NAV, providing relevant
reports and performing other customary administration duties.
(e)    Third Point shall retain (or arrange for the retention), for a period of
at least seven (7) years, copies of any documents generated or received by Third
Point in the ordinary course of business pertaining to the Assets or to the
compensation payable to Third Point, which shall include at the very least,
documents required to be kept in accordance with the Law. Third Point shall
afford to TP Re USA’s independent auditors reasonable access to such documents
during customary business hours and shall permit TP Re USA’s auditors to make
copies thereof or extracts therefrom at the expense of TP Re USA, as the case
may be.
Section 8.5    Investment Committee Meeting
At the request of TP Re USA, but not less than weekly, and subject to reasonable
prior notice, Third Point shall make one of Third Point’s representatives
available to meet with the Investment Committee (in either case in person or
telephonically) to report on the Joint Venture’s activities and discuss the
Joint Venture’s portfolio and investment outlook.
Section 8.6    Most Favored Nation
If Third Point or any of its Affiliates, or any pooled investment vehicle
managed by Third Point or any of its Affiliates either (a) has entered into a
side letter or agreement prior to the execution date of this Agreement or (b)
enters into a side letter or agreement at any time on or after the execution
date of this Agreement, in each case with any existing or future investor in any
such pooled investment vehicle or any Managed Account, whose aggregate
investments in such pooled investment vehicles or Managed Account are equal to
or less than the aggregate investments contemplated to be made by the Lead
Investors in Holdco (each, a “Lesser Investor”), containing any terms relating
to transparency rights, information rights, reporting rights or other similar
rights (collectively, the “Information Rights”), that are more favorable to such
Lesser Investor than the rights granted to each Lead Investor pursuant to the
transaction documents entered into in connection with the Lead Investors’
investment in Holdco, Third Point shall promptly disclose to TP Re USA in
writing any such existing Information Rights afforded to any such Lesser
Investor, and Third Point shall offer TP Re USA the right to elect, within
thirty (30) days of TP Re USA’s receipt of such disclosure, delivery of such
Information Rights to each Lead Investor, and a majority of the Disinterested
Board Members shall have the right to cause TP Re USA to make such election.
Section 8.7    Information Access; Confidentiality.
(c)    Third Point will provide the information set forth on Exhibit D to the
Investment Committee and Disinterested Board Members with the frequency stated
therein.
(d)    In addition to the reporting above, upon the request of TP Re USA, Third
Point will provide to the Investment Committee information as to the portfolio
positions held by the Joint Venture promptly following any such request.
(e)    Each Participant, any successor, transferee or assignee of such
Participant, such Participant’s Representative, if any, and any agent of any
such Person, who receives from Third Point or its agents, directly or
indirectly, in connection with the performance by Third Point of its obligations
under this Agreement, any documents or information that Third Point has not made
generally available to the public, including, without limitation, any short
investment positions held by the Joint Venture (which shall in all cases be
deemed to be material non-public information) and/or any information that could
reasonably be expected to be material non-public information (unless expressly
informed by Third Point that such information does not constitute material
non-public information), acknowledges and agrees that it will (A) keep and
maintain the confidentiality of such documents and information and not trade on
the basis of such information and (B) not make available or disseminate such
documents and information to any Person other than (i) to such Participant’s
accountant, attorney, investment advisor, consultants, employees or agents
(each, a “Representative”) on a need to know basis and such Persons will
expressly agree to keep such documents and information confidential and not to
trade on the basis thereof and (ii) as required by applicable Law, rule or
regulation, a governmental or regulatory authority, a stock exchange or a court
or administrative order concerning such Participant. Each Participant shall be
liable for any breach of the provisions of this Section 8.7 by such
Participant’s Representative.
(f)    Each Participant acknowledges and agrees that such Participant may
receive material non-public information in connection with the matters
contemplated by this Agreement, and further that such Participant is aware that
the United States securities laws impose restrictions on purchasing or selling
debt or equity securities based such information.
Article IX    

General Provisions
Section 9.1    Amendment of Agreement
This Agreement may be amended, in whole or in part, with the written consent of
all of the Participants.
Section 9.2    Notices
Unless otherwise provided, all notices and other communications required or
permitted under this Agreement shall be in writing and shall be sent by
facsimile, sent by electronic mail, or delivered personally by hand or by an
internationally recognized overnight courier addressed to the party to be
notified at the address, facsimile number or e-mail address indicated for such
party set forth below, or at such other address, facsimile number or e-mail
address as such party may designate by ten days advance written notice to the
other parties hereto. All such notices shall be effective upon receipt. Unless
otherwise provided in writing to the other parties, all notices shall be sent to
the following addresses, facsimile numbers or e-mail addresses:
If to Third Point or TP GP:
c/o Third Point LLC
390 Park Avenue
New York, NY 10022
Email: JTargoff@thirdpoint.com and MHaas@thirdpoint.com
Attn: Josh Targoff and Mendy Haas
If to TP Re USA:
51 JFK Parkway
First Floor West
Short Hills New Jersey
07078
Attn: President
with a copy to:
Chesney House
1st Floor
96 Pitts Bay Road
Pembroke HM 06
Bermuda
Attn: General Counsel
Section 9.3    Agreement Binding Upon Successors and Assigns
This Agreement shall be binding upon and inures to the benefit of the parties
hereto and their respective successors and permitted assigns as set forth in
Section 6.3 hereof. Except as otherwise provided herein, no party shall have the
right to assign this Agreement to any Person without the prior written consent
of the other Parties, provided that Third Point may assign all or a portion of
this Agreement to any of its Affiliates without the consent of any other party.
Section 9.4    Governing Law
(a)    This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York, without regard to any principles of conflicts of
law thereof that are not mandatorily applicable by law and would permit or
require the application of the laws of another jurisdiction. The parties
acknowledge that the Joint Venture is formed under the laws of the State of New
York.
(b)    Each party hereto submits to the jurisdiction of any state or federal
court sitting in New York, New York in any action arising out of or relating to
this Agreement and agrees that all claims in respect of any such action may be
heard and determined in any such court. Each party hereto agrees that a final
judgment in any action so brought will be conclusive and may be enforced by
action on the judgment or in any other manner provided at law or in equity. Each
party hereto waives any defense of inconvenient forum to the maintenance of any
action so brought and waives any bond, surety, or other security that might be
required of any other party with respect thereto.
Section 9.5    Third Party Beneficiaries. Except as provided in this Section
9.5, nothing in this Agreement shall confer any rights upon any Person or entity
other than the parties and their respective heirs, successors and permitted
assigns. Each Indemnitee and each Covered Person, in relation to Article V, is
intended by the parties to be a third party beneficiary under this Agreement
and, to the extent permitted by Law, each such Indemnitee has the right to
enforce directly the terms of such respective Sections.
Section 9.6    Consents
Any and all consents, agreements or approvals provided for or permitted by this
Agreement must be in writing and a signed copy thereof must be filed and kept
with the books of each Participant.
Section 9.7    Miscellaneous
(c)    The captions and titles preceding the text of each section hereof shall
be disregarded in the construction of this Agreement.
(d)    This Agreement may be executed in counterparts, each of which is deemed
to be an original hereof.
(e)    The Participants have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, the Participants intend that this Agreement be construed
as if drafted jointly by the Participants and that no presumption or burden of
proof arise favoring or disfavoring any Participant by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or Law is deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” means including without limitation. The word “or” is not
exclusive. All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require.
(f)    The Participants intend that each representation, warranty, and covenant
contained herein has independent significance. If any Participant has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty, or covenant relating to
the same subject matter (regardless of the relative levels of specificity) that
such Participant has not breached does not detract from or mitigate the fact
that such Participant is in breach of the first representation, warranty, or
covenant.
(g)    If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement
shall remain in full force and effect. Any provision of this Agreement held
invalid or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid or unenforceable.
(h)    Each Party hereto hereby agrees that the other Parties would be damaged
irreparably if any provision of this Agreement were not performed in accordance
with the specific terms or were otherwise breached and each Party hereto agrees
that any Party shall be entitled to seek equitable relief, including, without
limitation, any injunction or injunctions, to prevent breaches or threatened
breaches of this Agreement by the other parties or any of their representatives
and to specifically enforce the terms and provisions of this Agreement.
Section 9.8    Entire Agreement
This Agreement contains the entire understanding of the Parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings between the Parties hereto relating to the subject matter hereof
and thereof, and each of the Parties hereto agrees that each and every such
prior agreement is terminated and replaced in its entirety by the rights created
by this Agreement.
[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first-above written.
THIRD POINT REINSURANCE (USA) LTD.


By:    ________________________________    
    Name:    
    Title:


THIRD POINT LLC


By:    ________________________________    
    Name:        
    Title:    


THIRD POINT ADVISORS LLC


By:    ________________________________    
    Name:        
    Title:    






INVESTMENT GUIDELINES
•
Initially, the portfolio for the Joint Venture will be built by acquiring
equivalent positions held by the investment funds managed by Third Point LLC
(Third Point Offshore, Third Point Ultra, Third Point Partners and Third Point
Partners Qualified, collectively, the “Third Point Funds”), to the extent such
positions are available in the open market.  For the avoidance of doubt, the
Joint Venture will not make an investment in a Third Point Fund (including,
without limitation, unless consented to by the Investment Committee, in Third
Point Offshore Limited traded on the London Stock Exchange).

•
Thereafter, Third Point shall acquire and dispose of investments for the Joint
Venture on a pari passu basis (given each fund’s targeted exposure levels) with
the investment decisions made for the Third Point Funds, subject to the
following provisions.

•
In the event that there is a significant appropriate investment opportunity for
the Joint Venture that does not, in the opinion of Third Point LLC, fit the
liquidity profile for the hedge funds (any such investment a “Non-Parallel
Investment”), Third Point shall have the ability to request that the Investment
Committee approve any Non-Parallel Investment, and upon such approval, will have
the authority to make such Non-Parallel Investment for the Joint Venture.

•
Third Point will be required to apply the following risk and leverage limits for
the Assets:

•
Composition of Investments:  At least 60% of the investment portfolio will be
held in debt or equity securities (including swaps) of publicly traded companies
(or their subsidiaries) and governments of OECD (the Organization of Economic
Co-operation and Development) high income countries, asset-backed securities,
cash, cash equivalents and gold and other precious metals.  Except with the
prior written consent of the Investment Committee, none of the assets in the
investment portfolio will be held in illiquid investments traditionally
considered “venture capital” or private equity investments without readily
discernable market values . In addition, no investments in third party managed
funds or other investment vehicles will be made without the consent of the
Investment Committee.

•
Concentration of Investments:  Other than cash, cash equivalents and United
States government obligations, no single investment in the investment portfolio
will constitute more than 15% of the portfolio.

•
Liquidity: Assets will be invested in such fashion that TP Re USA has a
reasonable expectation that it can meet any of its liabilities as they become
due.  TP Re USA will review with Third Point the liquidity of the portfolio on a
periodic basis.

•
Net Exposure Limits: The investment portfolio may not employ greater than 1.5
times net exposure for more than 10 trading days in any 30-trading day period.









--------------------------------------------------------------------------------

Exhibit B

INITIAL CAPITAL CONTRIBUTIONS
As of February 13, 2015
Initial Capital Contributions
TP GP


$2,000,000


TP Re USA


$108,975,000


 
 





POWER OF ATTORNEY
The undersigned, in connection with and subject to the terms and conditions of
that certain Joint Venture and Investment Management Agreement (the
“Agreement”), dated as of [______ ____], 2015, by and among Third Point
Reinsurance (USA) Ltd., a Bermuda Class 4 insurance company (“TP Re USA”), Third
Point Advisors LLC, a Delaware limited liability company (“TP GP”), and Third
Point LLC, a Delaware limited liability company (“Third Point” and together with
TP Re USA and TP GP, the “Parties”), hereby designates and appoints Third Point
as agent and attorney-in-fact, with full power and authority and without the
need for further approval of the undersigned (except as may be required by
applicable law) to have the exclusive power on behalf of the undersigned to:
(i)effect any and all transactions, including short sales, in equity and debt
securities (including derivatives thereon), currencies and commodities (and
options, futures, derivatives, swaps, and forward contracts thereon), trade and
other claims, arbitrages, loans, break-ups, consolidations, reorganizations and
everything connected therewith in the broadest sense (collectively,
“Securities”);
(ii)    select brokers (including prime brokers), dealers, banks and other
intermediaries by or through whom such investment transactions will be executed
or carried out;
(iii)    purchase or write options (including uncovered options);
(iv)    trade on margin;
(v)    draw funds and direct banks, brokers or other custodians to effect
deliveries of funds or assets, but only in the course of effecting investment
transactions for the account of the undersigned;
(vi)    exercise all voting and other powers and privileges attributable to any
Securities or other property held for the account of the Joint Venture and its
participants, including the undersigned; and
(vii)    make and execute all such documents and take all such other actions as
Third Point considers necessary or appropriate to carry out its investment
advisory duties under the Agreement, including opening brokerage (including
prime brokerage) accounts and any other required documentation including,
without limitation, swaps, Securities and similar agreements on behalf of the
undersigned.
The power of attorney granted hereby is a special power of attorney coupled with
an interest and shall be irrevocable during the term of the Agreement to the
fullest extent permitted by law.
Dated: [________________], 2015
[Participant]


By:            
    Name:
    Title:


REPORTING




A.    For the Joint Venture and certain Third Point Funds:


(i)
the performance and net asset value of the Joint Venture and the Third Point
Funds over the past month;



(ii)
an analysis describing material differences in the relative performance of the
Joint Venture and Third Point Offshore Fund Ltd. over the past month;



(iii)
the attribution of the performance to (a) the top 10 and bottom 10 performance
driving positions and to (b) sub-strategies and overlay hedges as defined in the
monthly report of the Joint Venture and Third Point Offshore Fund Ltd.;



(iv)
the total assets under management using the same strategy or a similar strategy
as the Joint Venture, together with the total assets under management managed by
Third Point (and its Affiliates) as of the beginning of each month;



(v)
on a monthly basis, risk and exposure information relative to the Joint Venture
and Third Point Offshore Fund Ltd.







B.
For the Joint Venture:



(vii)
weekly estimated performance of the Joint Venture;



(viii)
the open positions of the Joint Venture as of the last Business Day of the
month, such information being subject to the confidentiality duties set forth
herein.





All information to be provided on a monthly basis shall be provided no later
than 10 Business Days after month end. All information to be provided on a
weekly basis shall be provided no later than 5 Business Days after the end of
the week.

B-1